  Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 1 of 40




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ESTATE OF BIANCA DEVINS,

               Plaintiff,
                                            6:21-CV-00802 (GTS/ATB)
         v.

ONEIDA COUNTY, ONEIDA COUNTY
DISTRICT ATTORNEY’S OFFICE,
SCOTT D. MCNAMARA,
JOHN DOES 1-20,

              Defendants.




MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION,
PURSUANT TO RULE 12(B)(1)-(6) OF THE FEDERAL RULES OF CIVIL
     PROCEDURE, TO DISMISS PLAINTIFF’S COMPLAINT




                                    David H. Walsh, Esq.
                                    Bar Roll No.: 512032
                                    Kenney Shelton Liptak Nowak LLP
                                    Attorneys for Defendants
                                    ONEIDA COUNTY,
                                    ONEIDA COUNTY DISTRICT
                                    ATTORNEY’S OFFICE,
                                    SCOTT D. MCNAMARA
                                    4615 North Street
                                    Jamesville, NY 13078
                                    Tel: (315) 492-3000
                                    E: dhwalsh@kslnlaw.com

                                   i
  Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 2 of 40




                       TABLE OF CONTENTS

TABLE OF AUTHORITIES………………………………………...…. iii, iv,
                                         v, vi,
                                         vii, viii

PRELIMINARY STATEMENT……………………………………….. 1

OVERVIEW OF ACTION……………………………………………... 1

LEGAL STANDARDS………………………………………………… 2

ARGUMENT………………………………………………………...… 3

   POINT I: PLAINTIFF’S STATE LAW TORT CLAIMS MUST
   BE DISMISSED FOR LACK OF SUBJECT MATTER
   JURISDICTION BASED ON ITS FAILURE TO COMPLY WITH
   CONDITIONS PRECEDENT TO COMMENCING AN ACTION
   AGAINST A MUNICIPALITY PURSUANT TO GENERAL
   MUNICIPAL LAW § 50-e-i-h, AND COUNTY LAW § 52……… 3

   POINT II: THE DISTRICT ATTORNEY’S OFFICE IS AN
   IMPROPER PARTY………………………………………………. 7

   POINT III: OFFICIAL CAPACITY CLAIMS AGAINST
   COUNTY EMPLOYEES SHOULD BE DISMISSED…………... 8

   POINT IV: THE INDIVIDUAL CAPACITY CLAIM AGAINST
   DA MCNAMARA LACKS MERIT AND SHOULD BE
   DISMISSED………………...…………………………………….. 9

   POINT V: PLAINTIFF – THE DECEDENT’S ESTATE – LACKS
   STANDING TO BRING CLAIMS OF VIOLATION OF 18 U.S.C.
   § 2252A AND 2225 ON GROUNDS THAT THEY DID NOT
   QCCRUE DURING THE DECEDENT’S LIFETIME…………… 10

   POINT VI: PLAINTIFF LACKS ARTICLE III STANDING TO
   ASSERT VIOLATIONS OF 18 U.S.C. §§ 2252(A) AND 2255
   AGAINST THE DEFENDANTS…………….…………………… 12


                                   i
 Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 3 of 40




  POINT VII: THE PLAIN LANGUAGE OF 18 U.S.C. §§ 2252(A)
  AND 2255 ESTABLISHED THAT THE STATUTES DO NOT
  APPLY TO MUNICIPALITIES……...…………………………… 14

  POINT VIII: PLAINTIFF’S CLAIMS OF ILLEGAL
  DISSEMINATION OF MATERIALS IN VIOLATION OF 18
  U.S.C. §§ 2252(A) AND 2255 SHOULD BE DISMISSED ON
  GROUNDS THAT THE COUNTY WAS REQUIRED TO
  COMPLY WITH THE FOIL LAW IN RESPONDING TO
  REQUESTS      FOR   THE    UNDERLYING    CRIMINAL
  FILE……………………………………………………………….. 16

  POINT IX: THE COUNTY CANNOT BE LIABLE UNDER
  PRINCIPLES OF RESPONDEAT SUPERIOR…………………… 23

  POINT X: THE COUNTY IS ENTITLED TO QUALIFIED
  IMMUNITY………………………………………………………. 23

  POINT XI: PLAINTIFF’S SECOND CAUSE OF ACTION
  ALLEGING LIABILIT UNDER 18 U.S.C. § 2255 SHOULD BE
  DISMISSED ON GROUNDS THAT THE COUNTY DID NOT
  VIOLATE 18 U.S.C. § 2252A, OR ALTERNATIVELY, THAT
  ANY SUCH VIOLATION OF 18 U.S.C. § 2252A DID NOT
  CAUSE PERSONAL INJURIES TO THE ALLEGED VICTIM
  AS SHE WAS DECEASED……………………………….………. 28

  POINT XII: CLAIMS AGAINST THE COUNTY AND
  DEFENDANTS IN THEIR OFFICIAL CAPACITIES FOR
  PUNITIVE DAMAGES SHOULD BE DISMISSED…………… 30

CONCLUSION………………………………………………………… 30




                                  ii
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 4 of 40




                       TABLE OF AUTHORITIES

Cases:

Abdul-Halim v. Bruyere, No. 9:19-CV-0740 (MAD/ML), 2021 U.S. Dist.
     LEXIS 88843, at *45-46 (N.D.N.Y. May 10, 2021)………….……… 24

Agosto v. N.Y.C. Dep’t of Educ., 982 F.3d 86 (2d Cir. 2020)…….…………. 25

Alexander v. Cnty. of Onondaga, No. 5:08-CV-748, 2009 U.S. Dist. LEXIS
     40009, at *19 (N.D.N.Y. May 12, 2009)………………………....…. 30

Amaker v. Clinton Cnty., No. 8:08-CV-00058 (LEK/DRH), 2008 U.S. Dist.
    LEXIS 98947, at *9 (N.D.N.Y. Dec. 8, 2008)………………………. 8, 9

Ambroziak v. Cnty. Of Erie, 177 A.D.2d 974, 974 (4th Dept. 1991)……..…. 7

Anderson v. Cnty. of Nassau, 297 F. Supp. 2d 540 (E.D.N.Y.) 2004)…...… 23

Anonymous v. Anonymous, 191 Misc. 2d 707,
     744 N.Y.S.2d 659 (2002)……………………………………….……. 21

Arol v. Dev. Corp. v. City of New York, 59 A.D.2d 883,
      399 N.Y.S.2d 674……………………………………………….…… 5

Barton v. Warren Cty., No. 1:19-cv-1061 (GTS/DJS), 2020 U.S. Dist.
     LEXIS 141128, at *17 (N.D.N.Y. Aug. 7, 2020)……………..……… 4

Beckles v. City of New York, 492 Fed. App’x 181 (2d Cir. 2012)………….. 24

Berka v. Cuomo, 1:20-cv-0516 (GTS/DJS), 2021 U.S. Dist. LEXIS 57339,
     at *6 (N.D.N.Y. Mar. 26, 2021)……………….……….…………….. 2, 3

Billino v. Citibank, N.A., 123 F.3d 723 (2d Cir. 1997)…………..…….…… 13

Brown v. Oneida Cnty., No. 6:15-CV-0849 (LEK/ATB), 2016 U.S. Dist.
     LEXIS 106836, at *9 (N.D.N.Y. 2016)…………………………..…... 8

Cartier v. Lussier, 955 F.2d 841 (2d Cir. 1992)…………………………….. 25


                                    iii
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 5 of 40




City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S. Ct. 2748, 69 L.
      Ed. 2d 616 (1981) ……………………………………………........... 30

Davidson v. Bronx Mun. Hosp., 64 N.Y.2d 59 (1984)…………….……….. 4, 6

Devon Estates v. City of New York, 92 Misc.2d 1077,
     402 N.Y.S.2d 110………………………………………….….……... 5

Dobrova v. Holder, 607 F.3d 297 (2d Cir. 2010) ……….………..…….…… 15

Doe v. Bellmore-Merrick Cent. High Sch. Dist., 1 Misc. 3d 697, 770
     N.Y.S.2d 847 (Sup. Ct. 2003) ……………………………………….. 21,
                                                                   22
Doe v. Capiello, 758 Fed. App’x 181 (2d Cir. 2019)……………..………… 25

Doe v. Liberatore, 478 F.Supp.2d 742, 67 Fed.R.Serv.3d (Callaghan) 845,
     2007 U.S. Dist. LEXIS 19067 (M.D. Pa. 2007)….……………...…… 29

Doe v. Lima, 270 F.Supp.3d 684 (S.D.N.Y. 2017)……………..………..….. 24

Fund Liquidation Holdings LLC v. Bank of Am. Corp., 991 F.3d 370, 384
     (2d Cir. 2021) ………………………………………………………... 13

Giblin v. Nassau County Med. Center, 61 N.Y.2d 67, 471 N.Y.S.2d 563,
      459 N.E.2d 856………………………………………………….…… 5

Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013)…….….. 24

Haughey v. Cnty. of Putnam, No. 18-CV-2861 (KMK), 2020 U.S. Dist. 10
    LEXIS 55394, at *39 (S.D.N.Y. Mar. 30, 2020)……………………...

Hernandez c. Smith, 793 F. App’x 261 (5th Cir. 2019)………………..….... 13

House v. Mitra QSR KNE LLC, 796 F. App’x 783 *4th Cir. 2019)…..….…. 13

In re 2016 Primary Election, 836 F.3d 584 (6th Cir. 2016)……………....… 13

Ivani Contracting Corp. v. City of New York, 103 F.3d 257 (2d Cir.
      1997)………………………………………………………..…..…… 30


                                      iv
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 6 of 40




Kentucky v. Graham, 473 U.S. 159, 105 S. Ct. 3099,
     87 L.Ed.2d 114 (1985)………………………………………....…….                          8

Kluczynski v. Zwack, 170 A.D.3d 1656 (4th Dept. 2019)…………..…..…… 7

Kowalski v. Cnty. of Erie, 170 A.D.2d 950 (4th Dept. 1991) ……....…..…..   7

Lall v. City of N.Y., No. 17-CV-3609, 2021 U.S. Dist. LEXIS 42357, at *35 25
       (E.D.N.Y. Mar. 5, 2021)……………………………….……………..

LN Mgmt., LLC v. JP Morgan Chase Bank, N.A., 957 F.3d 943 (9th Cir.
    2020)…………………………………………………………..……... 13

Lucker v. Bayside Cemetery, 114 A.D.3d 162 (1st Dept. 2013)…….…….... 11,
                                                                           12
Matter of Abdur-Rashid v. N.Y.C. Police Dep’t, 2018 N.Y. Slip. Op. 002206,
     31 N.Y.3d 217, 76 N.Y.S.3d 460, 100 N.E.3d 799
     (2018)………………………………………………………….…....... 16

Matter of Data Tree, LLC v. Romaine, 9 N.Y.3d 454, 880 N.E.2d 10, 849
     N.Y.S.2d 489 (2007)………………………………………….……… 17

Matter of Edwards v. N.Y. State Police, 44 A.D.3d 1216 (3rd Dept.
     2007)……………………………………………………….………… 20

Matter of Fink v. Lefkowitz, 47 N.Y.2d 567, 393 N.E.2d 463, 419 N.Y.S.2d
     467 (1979)………………….……………………….……………….. 17

Matter of Gandolfo, 237 A.D.2d 115, 655 N.Y.S.2d 341
     (1st Dept. 1997)………………………………………….…….……… 11,
                                                                          12
Matter of Hanig v. State of N.Y. Dept. of Motor Vehs., 79 N.Y.2d 106, 588
     N.E.2d 750, 580 N.Y.S.2d 715 (1992)……………….………...…..... 17

Matter of Jones v. Town of Kent, 2015 N.Y. Slip Op 50323(U), 46 Misc.3d
     12227(A), 13 N.Y.S.3d 850 (Putnam Cnty. Sup. Ct. Mar. 17,
     2015)……………………………………………………………...…. 21

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018,
     56 L.Ed.2d 611 (1978)………………………………………….…..... 8

                                      v
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 7 of 40




Montero, 890 F.3d at 402…………………………………………..…..….                         25

Morningstar Care Ctr., v. Zucker, No. 5:15-CV_1470 (GTS/DEP), 2016
     U.S. Dist. LEXIS 131852, at *34-35 (N.D.N.Y. Sep. 27,
     2016)……………………………………………………….…..…… 12

Nat. Res. Defense Council, Inc., v. Food & Drug Admin., 710 F.3d 71 (2d
      Cir. 2013)………………………………………………………..….. 13

Oshintayo v. Karuse, Civil Action No. 3:19-CV-0253 (DNH/DEP), 2019
     U.S. Dist. LEXIS 56539, at *9 (N.D.N.Y. Apr. 1, 2019)……..……. 8

Parker v. Soares, No. 1:19-CV-113 (GLS/CFH), 2019 U.S. Dist. LEXIS
     86883, at *7-8 (N.D.N.Y. May 23, 2019)……………………...…… 23

Parochial Bus Systems v. Board of Educ., 60 N.Y.2d 539, N.Y.S.2d 564,
     458 N.E.2d 1241……………………………………………..….….. 5

People v. Burton, 189 A.D.2d 532 (3rd Dept. 1993)……………….……….            21

People v. Santiago, No. 348/06, 2007 N.Y. Misc. LEXIS 4364, at *1 (Sup.
     Ct. June 7, 2007)………………………………………………...….. 21

People v. Williams, 2010 N.Y. Slip Op 51947(U), 29 Misc. 3d 1222(A), 920
     N.Y.S.2d 243 (Nassau Cnty. Sup. Ct. Nov. 15, 2010)……..….            22

Phillips v. Wright, 553 Fed. App’x 16 (2d Cir. 2014)………………...……         24

Polansky v. Regan, 103 Misc. 2d 696, 427 N.Y.S.2d 161, 1980 N.Y. Misc.
     LEXIS 2182 (N.Y. Sup. Ct. 1980), modified, 81 A.D.2d 102, 440
     N.Y.S.2d 356, 1981 N.Y. App. Div. LEXIS 10495 (3rd Dept. 1981)... 18

Reichle v. Howards, 566 U.S. 658, 132 S. Ct. 2088, 182 L. Ed. 2d 985
      (2012)………………………………………………………………… 24

Republic of Argentina v. City of New York, 25 N.Y.2d 252, N.Y.S.2d 644,
     250 N.E.2d 698………………………………………………….…… 5



                                     vi
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 8 of 40




Russo v. Nassau Cnty. Cmty. Coll., 81 N.Y.2d 690, 603 N.Y.S.2d 294, 623
     N.E.2d 15 (1993) ………………………………….………................ 19

Saucier v. Katz, 533 U.S. 194, 121 S. Ct. 2151, 150 L. Ed. 2d 272
      (2001)………………………………………………………………... 24, 25

Short v. Bd. Of Mgrs. Of Nassau Cnty. Med. Ctr., 57 N.Y.2d 399, 456
      N.Y.S.2d 724, 442 N.E.2d 1235, 1982 N.Y. LEXIS 3787 (N.Y. 18, 20
      1982)………………………………………………………………….

Smith v. Husband, 376 F.Supp.2d 603 (E.D. Va. 2005)………….…………. 29

Sweets v. Behrens, 88 A.D.2d 745 (3rd Dept. 1982)………………….…….... 11,12

Szalay v. Town of Webster Police Dep’t, 144 A.D.3d 1603
      (4th Dept. 2016)…………………………………………………….… 4

Terebesi v. Torreso, 764 F.3d 217 (2d Cir. 2014)…………………………… 24

Trombley v. O’Neill, 929 F. Supp. 2d 81 (N.D.N.Y. 2013)………………… 9

Tsotesi v. Bd. Of Educ., 258 F. Supp. 2d 336 (S.D.N.Y. 2003)…………….. 9

United States v. Balde, 943 F.3d 73 (2d Cir. 2019)………………………… 15

Upton v. Vicknair, No. 21-407, 2021 U.S. Dist. LEXIS 118756, at *13 (E.D.
La. June 25, 2021)……………………………………………………….…. 29

Vogeler v. Colbath, No. 04-CV-6071, 2005 U.S. Dist. LEXIS 44658, 2005
WL 2482549, at *9 (S.D.N.Y. Oct. 6, 2005)………………………………... 9


Statutes:

18 U.S.C. §§ 2251…………………………………………………………... 14,
                                           15, 27

18 U.S.C. §§ 2252A………………………………………………………..                             10, 11,
                                                                      12, 26,
                                                                      28, 29

                                    vii
  Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 9 of 40




18 U.S.C. §§ 2255………………………………………………………...                            10, 12,
                                                                     14, 15,
                                                                     16, 20,
                                                                     23, 26,
                                                                     28, 29

18 U.S.C. §§ 2256………………………………………………………...... 14,
                                             15

22 NYCRR § 216.1…………………………………………………..…….                             22

County Law § 52……………………………………………………………. 3, 4,
                                                   7
Civil Rights Law § 50-b………………………………………………......... 21

Federal Rules of Civil Procedure Rule 12(b)(1)……………………………. 30

Federal Rules of Civil Procedure Rule 12(b)(6)……………………………. 2, 3,
                                                           30
General Municipal Law § 50-e…………………………………………......           3, 7

General Municipal Law § 50-h………………………………………..……. 1, 6, 7

General Municipal Law § 50-i……………………………………………… 4, 5, 6

New York State Penal Law § 263.10………………..……………………… 27

New York State Penal Law § 263.15…………………………………..…… 27

Public Officers Law, Article 6………………………………..…………….                   16

Public Officers Law § 84…………………………………………………… 17

Public Officers Law § 86…………………………………………………… 18, 19

Public Officers Law § 87…………………………………………………… 19




                                   viii
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 10 of 40




                         PRELIMINARY STATEMENT

      Defendants, ONEIDA COUNTY (“the County”), ONEIDA COUNTY

DISTRICT ATTORNEY’S OFFICE (“the DA’s office”), SCOTT D. MCNAMARA

(“the DA”), JOHN DOES 1-20, by and through their attorneys, Kenney Shelton

Liptak Nowak LLP, respectfully submit this memorandum of law in support of their

motion, pursuant to Federal Rules of Civil Procedure Rules 12(b)(1)-(6), to dismiss

the complaint filed against them by plaintiff, ESTATE OF BIANCA DEVINS

(“Plaintiff”), for lack of subject matter jurisdiction over the state tort claims, and

with respect to the federal claims, for failure to state a claim upon which relief can

be granted.

                            OVERVIEW OF ACTION

   A. Relevant Procedural Background

      On or about June 28, 2021, Plaintiff served the County with a Notice of Claim,

a copy of which is attached hereto as Exhibit A; see also Dkt. #1 at ¶ 30.

      Approximately seventeen (17) days later, on July 15, 2021, Plaintiff

commenced this action through the filing of a Complaint. Dkt. #1.

      On July 16, 2021, the County issued Plaintiff a Notice of Examination Under

Oath pursuant to General Municipal Law § 50-h, a copy of which is attached hereto

as Exhibit B.




                                          1
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 11 of 40




   B. Factual Background

      As required when making a FRCP Rule 12(b)(6) motion to dismiss, the

County accepts as true all well pleaded factual allegations and reasonable inferences.

However, one fact requires mentioning. In paragraph 65 of the complaint, Plaintiff

alleged:




      The “Police Department” at issue is the City of Utica Police Department and

clearly is not a municipal department associated with the County. Therefore, that

allegation should not be construed as applying to the County.

                              LEGAL STANDARDS

   A. Legal Standard Governing Motions to Dismiss for Lack of Subject-
      Matter Jurisdiction (FRCP Rule 12(b)(1)).

      Your Honor recently articulated the legal standard governing motions to

dismiss for lack of subject-matter jurisdiction in Berka v. Cuomo, No. 1:20-cv-0516

(GTS/DJS), 2021 U.S. Dist. LEXIS 57339, at *6 (N.D.N.Y. Mar. 26, 2021), and for

the sake of brevity, will not be repeated here.

      For reasons set forth in POINT I, POINT V and POINT VI herein, the County

respectfully submits that the Court lacks subject matter jurisdiction over the case.

                                           2
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 12 of 40




   B. Legal Standard Governing Motions to Dismiss for Failure to State a
      Claim (FRCP Rule 12(b)(6)).

      Your Honor also recently articulated the legal standard governing motions to

dismiss for failure to state a claim in Berka, 2021 U.S. Dist. LEXIS 57339 at *6-10,

and again, for the sake of brevity, will not be repeated here.

      For reasons set forth in POINT II – IV and POINT VII-XII herein, the County

respectfully submits that Plaintiff has failed to state a claim.


                                    ARGUMENT

                                       POINT I

             PLAINTIFF’S STATE LAW TORT CLAIMS MUST
             BE DISMISSED FOR LACK OF SUBJECT
             MATTER JURISDICTION BASED ON ITS
             FAILURE TO COMPLY WITH CONDITIONS
             PRECEDENT TO COMMENCING AN ACTION
             AGAINST A MUNICIPALITY PURSUANT TO
             GENERAL MUNICIPAL LAW §§ 50-e-i-h, AND
             COUNTY LAW § 52.

      Plaintiff’s third and fourth causes of action allege state law tort claims of

negligence and negligent supervision. Dkt. #1 at ¶¶ 101-130. However, because

Plaintiff has failed to strictly comply with conditions precedent to commencing such

claims as required by General Municipal Law §§ 50-e-i-h, and County Law § 52, the

Court lacks subject-matter jurisdiction over them, and therefore, must be dismissed.




                                            3
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 13 of 40




      As stated by Your Honor in Barton v. Warren Cty., No. 1:19-CV-1061

(GTS/DJS), 2020 U.S. Dist. LEXIS 141128, at *17 (N.D.N.Y. Aug. 7, 2020),

"[n]otice of claim requirements are construed strictly by New York state courts.

Failure to comply with these requirements ordinarily requires dismissal for failure

to state a cause of action."

      Per County Law § 52:

             Any claim or notice of claim against a county for damage,
             … of every name and nature, … alleged to have been
             caused or sustained in whole or in part by or because of
             any misfeasance, omission of duty, negligence or
             wrongful act on the part of the county, its officers, agents,
             servants or employees, must be made and served in
             compliance with section fifty-e of the general municipal
             law. Every action upon such claim shall be commenced
             pursuant to the provisions of section fifty-i of the general
             municipal law.

      GML 50-i requires, as a condition precedent to suit, presentation of a notice

of claim for actions against a “[county] … for personal injury[.]” GML § 50-i; Szalay

v. Town of Webster Police Dep't, 144 A.D.3d 1603, 1604 (4th Dept. 2016). Further,

GML § 50-i(b) requires the compliance with “shall appear by and as an allegation in

the complaint or moving papers that at least thirty days have elapsed since the service

of such notice.” As set forth by the Court of Appeals in Davidson v. Bronx Mun.

Hosp., 64 N.Y.2d 59, 61–62 (1984) (emphasis added):




                                           4
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 14 of 40




            Service of a notice of claim—the contents of which are
            prescribed by section 50–e of the General Municipal Law
            and section 7401 of McKinney's Unconsolidated Laws of
            NY—is a condition precedent to a lawsuit against a
            municipal corporation. Plaintiff must not only plead in
            his complaint that he has served a notice of claim, but
            must also allege that the notice was served at least 30
            days prior to commencement of the action and that in
            that time defendants neglected to or refused to adjust
            or to satisfy the claim (Giblin v. Nassau County Med.
            Center, 61 N.Y.2d 67, 73–74, 471 N.Y.S.2d 563, 459
            N.E.2d 856; General Municipal Law, § 50–i, subd. 1;
            McKinney's Unconsolidated Laws of N.Y., § 7401, subd.
            1). Failure to comply with provisions requiring notice
            and presentment of claims prior to the commencement
            of litigation ordinarily requires dismissal (Republic of
            Argentina v. City of New York, 25 N.Y.2d 252, 265, 303
            N.Y.S.2d 644, 250 N.E.2d 698; see, also, Parochial Bus
            Systems v. Board of Educ., 60 N.Y.2d 539, 548, 470
            N.Y.S.2d 564, 458 N.E.2d 1241). The mandatory 30-day
            period between service of the notice of claim and the
            summons and complaint serves the salutary purpose of
            allowing municipal defendants to conduct an
            investigation and examine the plaintiff with respect to
            the claim (see General Municipal Law, § 50–h;
            McKinney's Unconsolidated Laws of NY, § 7401, subd.
            2), and to determine whether the claims should be
            adjusted or satisfied before the parties are subjected to
            the expense of litigation (see Arol Dev. Corp. v. City of
            New York, 59 A.D.2d 883, 399 N.Y.S.2d 674; Devon
            Estates v. City of New York, 92 Misc.2d 1077, 1078, 402
            N.Y.S.2d 110).

(emphasis added).

      Here, Plaintiff’s complaint expressly establishes non-compliance with GML

§ 50-i through allegations that it served the County with a Notice of Claim just

seventeen (17) days before commencing this action, see dkt. #1 at ¶ 30, which is a

                                        5
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 15 of 40




clear of violation of GML § 50-i. Therefore, in accordance with well-established

case law, see e.g., Davidson, 64 N.Y.2d at 61–62, this Court should dismiss

Plaintiff’s state law claims until there has been strict compliance with this statutory

provision.

      Separately, General Municipal Law § 50-h(1) provides that “[w]herever a

notice of claim is filed against a … county, .. the … county … shall have the right

to demand an examination of the claimant relative to the occurrence and extent of

the injuries or damages for which claim is made.”      Per General Municipal Law §

50-h(5),

             Where a demand for examination has been served as
             provided in subdivision two of this section no action
             shall be commenced against the … county … against
             which the claim is made unless the claimant has duly
             complied with such demand for examination, which
             compliance shall be in addition to the requirements of
             section fifty-e of this chapter. If such examination is not
             conducted within ninety days of service of the demand, the
             claimant may commence the action. The action, however,
             may not be commenced until compliance with the demand
             for examination if the claimant fails to appear at the
             hearing or requests an adjournment or postponement
             beyond the ninety day period. If the claimant requests an
             adjournment or postponement beyond the ninety day
             period, the … county … district shall reschedule the
             hearing for the earliest possible date available.




                                           6
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 16 of 40




      “It is well established that a potential plaintiff is precluded from commencing

an action against a municipality until there has been compliance with section 50–

h(1) of the General Municipal Law.” Ambroziak v. Cty. of Erie, 177 A.D.2d 974,

974 (4th Dept. 1991) (citing Kowalski v. Cnty. of Erie, 170 A.D.2d 950 (4th Dept.

1991)). See also Kluczynski v. Zwack, 170 A.D.3d 1656, 1657 (4th Dept. 2019).

      Here, the application of General Municipal Law § 50-h as set forth in cases

such as Kowalski, 170 A.D.2d 950, warrants dismissal of Plaintiff’s state law tort

claims as it has plainly failed to comply with its conditions precedent to commencing

the action. Specifically, similar to Kowalski, 170 A.D.2d 950, Plaintiff in this case

has not allowed for a timely noticed 50-h examination to be conducted, and instead,

has prematurely commenced the action.

      Accordingly, for the foregoing reasons and legal authorities, the County

respectfully requests that the third and fourth causes of action (alleging state law

torts) be dismissed for failure to comply with General Municipal Law §§ 50-e-i-h

and County Law § 52.

                                     POINT II

             THE DISTRICT ATTORNEY’S OFFICE IS AN
             IMPROPER PARTY.

      Plaintiff has named “THE ONEIDA COUNTY DISTRICT ATTORNEY’S

OFFICE” as a defendant in this matter. See dkt. #1. However, “since [the] County

has already been named as a defendant, claims against its departments are

                                          7
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 17 of 40




redundant.” Brown v. Oneida Cnty., No. 6:15-CV-0849 (LEK/ATB), 2016 U.S. Dist.

LEXIS 106836, at *9 (N.D.N.Y. 2016). "[U]nder New York law, departments that

are merely administrative arms of a municipality do not have a legal identity separate

and apart from the municipality and therefore, cannot sue or be sued." Id. (citations

omitted). “The district attorney's office … [is an] administrative arm[] of Oneida

County. As such, Oneida County is the proper defendant in this case. Therefore, all

claims against the Oneida County District Attorney's Office” should be dismissed.

See id.; Oshintayo v. Krause, Civil Action No. 3:19-CV-0253 (DNH/DEP), 2019

U.S. Dist. LEXIS 56539, at *9 (N.D.N.Y. Apr. 1, 2019).

                                     POINT III

             OFFICIAL CAPACITY CLAIMS AGAINST
             COUNTY EMPLOYEES SHOULD BE DISMISSED.

      Plaintiff’s complaint alleges that District Attorney Scott McNamara (“DA

McNamara”), “John Does 1-20” (alleged employees or agents of the County), and

the District Attorney’s office committed certain wrongs. See dkt. #1 at ¶¶ 25-26, 60,

76, 78, 81-100. However, “[i]t is well settled that official capacity claims are

duplicative of claims of municipal liability, as official capacity claims "'generally

represent only another way of pleading an action against an entity of which an officer

is an agent.'" Amaker v. Clinton Cnty., No. 8:08-CV-00058 (LEK/DRH), 2008 U.S.

Dist. LEXIS 98947, at *9 (N.D.N.Y. Dec. 8, 2008) (quoting Kentucky v. Graham,

473 U.S. 159, 165-66, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985); Monell v. New York

                                          8
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 18 of 40




City Dep't of Soc. Servs., 436 U.S. 658, 690 n.55, 98 S. Ct. 2018, 56 L. Ed. 2d 611

(1978)); see Tsotesi v. Bd. of Educ., 258 F. Supp. 2d 336, 338 n.10 (S.D.N.Y. 2003)

(dismissing official capacity claims against officials where plaintiff also alleged

municipal liability). Thus, the Court, as it did with respect to the official capacity

claims in Amaker, No. 8:08-CV-00058 (LEK/DRH), 2008 U.S. Dist. LEXIS 98947,

should dismiss the officially capacity claims against DA McNamara and John Does

1-20.

                                      POINT IV

              THE INVIDIVUAL CAPACITY CLAIM AGAINST
              DA MCNAMARA LACKS MERIT AND SHOULD
              BE DISMISSED.

        Plaintiff, in addition to suing DA McNamara in his official capacity, also sued

him in his individual capacity. Dkt. #1 at ¶ 25. However, a review of the complaint

reveals a lack of any allegations pertaining to DA McNamara’s personal

involvement in the alleged dissemination of materials Plaintiff claims constitutes

“child pornography.” See generally id. Given that "Plaintiffs must also allege . . .

the personal involvement of the Defendant in the actions underlying their claim[,]"

Trombley v. O'Neill, 929 F. Supp. 2d 81, 100 (N.D.N.Y. 2013) (quoting Vogeler v.

Colbath, No. 04-CV-6071, 2005 U.S. Dist. LEXIS 44658, 2005 WL 2482549, at *9

(S.D.N.Y. Oct. 6, 2005), Plaintiff’s failure to do so warrants dismissal of the

individual capacity claims against DA McNamara as matter of law.


                                           9
    Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 19 of 40




       Similarly, dismissal is also warranted on grounds that, despite DA McNamara

being included in the caption, absent from the complaint are any substantive

allegations against him with respect to any dissemination of materials. See generally

dkt. #1. "[W]here a plaintiff names a defendant in the caption, but the complaint

contains no substantive allegations against the defendant, dismissal of the complaint

as to that defendant is appropriate." Haughey v. Cnty. of Putnam, No. 18-CV-2861

(KMK), 2020 U.S. Dist. LEXIS 55394, at *39 (S.D.N.Y. Mar. 30, 2020) (citations

omitted).

       Accordingly, DA McNamara’s individual capacity claims should be

dismissed.

                                           POINT V

               PLAINTIFF – THE DECEDENT’S ESTATE –
               LACKS STANDING TO BRING CLAIMS OF
               VIOLATION OF 18 U.S.C. §§ 2252A AND 2255 ON
               GROUNDS THAT THEY DID NOT ACCRUE
               DURING THE DECEDENT’S LIFETIME.

       Plaintiff, THE ESTATE OF BIANCA DEVINS,1 has brought this complaint

asserting federal causes of action for violations of 18 U.S.C. §§ 2252A and 2255,

claiming the County has illegally disseminated “child pornography” depicting the

decedent. See dkt. #1 at ¶¶ 81-100. However, because those causes of action did not




1 Although not fatal at this stage, the County would also point out that THE ESTATE OF BIANCA DEVINS
is not the real party in interest, and therefore, lacks capacity to sue. See FRCP Rule 17.

                                                10
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 20 of 40




accrue during the decedent’s lifetime, the estate lacks standing to bring them in this

case.

        A decedent's personal representative has the authority to bring causes of action

that were viable at the time of the decedent's death, not claims that arose after his or

her death. EPTL 11-3.1. Lucker v. Bayside Cemetery, 114 A.D.3d 162, 172 (1st

Dept. 2013); Matter of Gandolfo, 237 AD2d 115, 655 NYS2d 341 (1st Dept 1997);

Sweets v. Behrens, 88 A.D.2d 745, 746 (3rd Dept. 1982).

        Here, the decedent was caused to pass away on July 14, 2019. Dkt. #1 at ¶ 2.

Per the complaint, Plaintiff alleged that on or about June 28 - 29, 2021, it learned

the County disseminated “material that included the sex and murder videos” to a

person in response to a FOIL request. Dkt. #1 at ¶¶ 17, 78. There are no other

allegations in the claiming the County disseminated the materials before the

decedent’s death (and obviously, could not have possibly occurred). See generally

dkt. #1.

        The fact that the alleged dissemination did not occur until after the decedent’s

death is fatal to Plaintiff’s claim because the decedent was not “aggrieved” by any

alleged violation of 18 U.S.C. § 2252A during her lifetime. Given that she did not

have a viable claim for violation of 18 U.S.C. § 2252A at the time of her death, her

estate is unable to press on with causes of action for violation that statute (and 18




                                           11
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 21 of 40




U.S.C. § 2255) following her death. EPTL 11-3.1. Lucker, 114 A.D.3d 162; Matter

of Gandolfo, 237 AD2d 115; Sweets, 88 A.D.2d 745, 746.

      Further, not only has the County been unable to uncover a single case

supporting an Estate’s right to commence claims for violations of 18 U.S.C. §§

2252A and 2255, Plaintiff in her motion for preliminary injunction or temporary

restraining order also acknowledged its inability to find any case law supporting its

standing to bring these claims. See dkt. #2 at 6.

      Accordingly, given the Estate’s lack of standing under EPTL 11-3.1 to bring

claims that did not accrue until after the decedent’s death, the first and second causes

of action (alleging violations of 18 U.S.C. §§ 2252A and 2255) must be dismissed

as a matter of law.

                                      POINT VI

             PLAINTIFF LACKS ARTICLE III STANDING TO
             ASSERT VIOLATIONS OF 18 U.S.C. §§ 2252(A)
             AND 2255 AGAINST THE DEFENDANTS.

      Alternatively, the Estate’s lack of Article III standing warrants dismissal.

      Your Honor in Morningstar Care Ctr. v. Zucker, No. 5:15-CV-1470

(GTS/DEP), 2016 U.S. Dist. LEXIS 131852, at *34-35 (N.D.N.Y. Sep. 27, 2016),

addressed Article III standing, stating:




                                           12
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 22 of 40




             "To establish that a case or controversy exists so as to
             confer standing under Article III, a plaintiff must satisfy
             three elements: (a) the plaintiff must suffer an 'injury in
             fact,' (b) that injury must be 'fairly traceable' to the
             challenged action, and (c) the injury must be likely to be
             'redressed by a favorable decision' of the federal court."
             Nat. Res. Defense Council, Inc. v. Food & Drug Admin.,
             710 F.3d 71, 79 (2d Cir. 2013).

      Here, Plaintiff’s claims fail to satisfy all three elements as the victim of the

alleged dissemination of child pornography was deceased, and therefore, did not

suffer an injury in fact, nor could it be traceable to the challenged action, and could

not be redressed by any favorable decision of this Court. Support for this argument

appears in the recent Second Circuit case Fund Liquidation Holdings LLC v. Bank

of Am. Corp., 991 F.3d 370, 384-85 (2d Cir. 2021), wherein the Court stated, in

relevant part, as follows:

             "[t]he most elemental requirement of adversary litigation
             is that there be two or more parties," meaning that
             "[a]bsent a plaintiff with legal existence, there can be no
             Article III case or controversy." House v. Mitra QSR KNE
             LLC, 796 F. App'x 783, 787 (4th Cir. 2019) (quoting
             Wright & Miller § 3530); see also LN Mgmt., LLC v.
             JPMorgan Chase Bank, N.A., 957 F.3d 943, 953 (9th Cir.
             2020) (concluding that it is "obvious" that "the dead lack
             the capacities that litigants must have to allow for a true
             Article III case or controversy"); Hernandez v. Smith, 793
             F. App'x 261, 265 (5th Cir. 2019) (plaintiff "did not have
             standing to sue because she was deceased"); In re 2016
             Primary Election, 836 F.3d 584, 587 (6th Cir. 2016)
             ("[O]ne elemental precondition for meeting the case-or-
             controversy requirement is a claimant with standing.
             There is no plaintiff with standing if there is no plaintiff."
             (internal citation omitted)); cf. Billino v. Citibank, N.A.,

                                          13
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 23 of 40




             123 F.3d 723, 725 (2d Cir. 1997) (explaining that it was a
             jurisdictional error for the appeal to be brought only in the
             name of a dead party as a "deceased plaintiff simply no
             longer has a cognizable interest in the outcome of
             litigation").

      On these grounds, Plaintiff lacks Article III standing, and therefore, the claims

should be dismissed.



                                     POINT VII

             THE PLAIN LANGUAGE OF 18 U.S.C. §§ 2252(A)
             AND 2255 ESTABLISHES THAT THE STATUTES
             DO NOT APPLY TO MUNCIPALITIES.

      Plaintiff claims the County violated 18 U.S.C. §§ 2252(A) and 2255. See dkt.

#1 at ¶¶ 81-100. However, because the plain language of the statutes limit such

violations to “persons,” the County – a municipality – cannot be liable.

      18 U.S.C. §§ 2252(A)(a) provides that “[a]ny person who …” violates the

statute will be punished in accordance with its provisions. The term “person” is not

defined in the statute itself, nor in the accompanying statute, 18 U.S.C. § 2256, which

defines terms within 18 U.S.C. § 2251, et seq. Thus, it is necessary to explore

elsewhere within the law to determine exactly what is meant by the term “person”

and whether it should include a municipality such as the County. In the County’s

view, the term “person” is limited to precisely that – persons.




                                          14
      Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 24 of 40




         As an initial matter, given that Congress declined to define the term in 18

U.S.C. § 2256, it stands to reason that it meant the term “person” to be limited to its

plain meaning: humans.

         In any event, “[a]s with most matters of statutory interpretation, [the Court

will] start with the text of the statute.” United States v. Balde, 943 F.3d 73, 81 (2d

Cir. 2019). "Statutory analysis necessarily begins with the plain meaning of a law's

text and, absent ambiguity, will generally end there." Id. (citing Dobrova v. Holder,

607 F.3d 297, 301 (2d Cir. 2010) (internal quotation marks and alterations omitted).

"In conducting such an analysis, we review the statutory text, considering the

ordinary or natural meaning of the words chosen by Congress, as well as the

placement and purpose of those words in the statutory scheme." Id. (quoting

Dobrova, 607 F.3d at 301 (internal quotation marks omitted). The plain meaning

here is clear. Per the Oxford Dictionary, the term “person” means “a human as an

individual.”2

         Further, a thorough search of case law has not uncovered a single other case

wherein a municipality was charged with violation of 18 U.S.C. § 2251, et. seq.

(including §§ 2252(A) and 2255). The absence of any other case law suggests that

the term “persons” was not contemplated to include municipalities.




2   https://www.oxfordlearnersdictionaries.com/us/definition/english/person.
                                           15
       Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 25 of 40




                                               POINT VIII

                   PLAINTIFF’S   CLAIMS       OF     ILLEGAL
                   DISSEMINATION    OF      MATERIALS      IN
                   VIOLATION OF 18 U.S.C. §§ 2252(A) AND 2255
                   SHOULD BE DISMISSED ON GROUNDS THAT
                   THE COUNTY WAS REQUIRED TO COMPLY
                   WITH THE FOIL LAW IN RESPONDING TO
                   REQUESTS FOR THE UNDERLYING CRIMINAL
                   FILE.

          Plaintiff alleged that the County violated 18 U.S.C. §§ 2252(A) and 2255, in

part, by fulfilling certain FOIL requests of private persons3 and perhaps to media

outlets. See dkt. #1 at ¶¶ 17, 56, 69, 70, 73, 74, 76, 77, 78, 92. However, because

the FOIL Law does not require any such allegedly pornographic material be

withheld, the County cannot be liable for the alleged disclosure of such materials in

response to FOIL requests.

          The Freedom of Information Law, commonly known as “FOIL” (Public

Officers Law, Article 6, Sections 84-90) is New York State's principal statute

regarding public access to government records. The New York State Court of

Appeals in Matter of Abdur-Rashid v. N.Y.C. Police Dep't, 2018 NY Slip Op 02206,

¶ 3, 31 N.Y.3d 217, 224-25, 76 N.Y.S.3d 460, 464, 100 N.E.3d 799, 803 (2018),

discussed the purpose of FOIL and its broad disclosure requirements, stating:




3   Specifically, Alissa Tallman, a.k.a., Antimone Layne. See dkt. #1 at ¶¶ 17, 78.

                                                       16
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 26 of 40




            To promote open government and public accountability,
            FOIL imposes a broad duty on government agencies to
            make their records available to the public (see Public
            Officers Law § 84). The statute is based on the policy that
            "the public is vested with an inherent right to know and
            that official secrecy is anathematic to our form of
            government" (Matter of Fink v Lefkowitz, 47 NY2d 567,
            571, 393 NE2d 463, 419 NYS2d 467 [1979]). Consistent
            with the legislative declaration in Public Officers Law §
            84, FOIL is liberally construed and its statutory
            exemptions narrowly interpreted (see Matter of Data Tree,
            LLC v Romaine, 9 NY3d 454, 462, 880 NE2d 10, 849
            NYS2d 489 [2007]). All records are presumptively
            available for public inspection and copying, unless the
            agency satisfies its burden of demonstrating that "the
            material requested falls squarely within the ambit of one
            of [the] statutory exemptions" (Fink, 47 NY2d at 571).
            "While FOIL exemptions are to be narrowly read, they
            must of course be given their natural and obvious meaning
            where such interpretation is consistent with the legislative
            intent and with the general purpose and manifest policy
            underlying FOIL" (Matter of Hanig v State of N.Y. Dept.
            of Motor Vehs., 79 NY2d 106, 110, 588 NE2d 750, 580
            NYS2d 715 [1992] [internal quotation marks and citation
            omitted]). Nor may the courts order disclosure of records
            deemed confidential by the legislature: "[o]nce it is
            determined that the requested material falls within a FOIL
            exemption, no further [balancing of interests or] policy
            analysis is required" (id. at 112).

      Although New York’s FOIL is based upon the like Federal act and reliance

upon Federal case law is appropriate, Federal case law having created a distinction

between purely factual material and deliberative memoranda, the New York statute,

unlike the Federal act, is based upon a fundamental finding that the public should


                                        17
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 27 of 40




have unimpaired access. Polansky v Regan, 103 Misc. 2d 696, 427 N.Y.S.2d 161,

1980 N.Y. Misc. LEXIS 2182 (N.Y. Sup. Ct. 1980), modified, 81 A.D.2d 102, 440

N.Y.S.2d 356, 1981 N.Y. App. Div. LEXIS 10495 (3rd Dept. 1981).

      Importantly, “[FOIL] is permissive; thus, while [an] agency may withhold

records under certain circumstances, [an] agency may disclose even if records are

deniable.” Comm Pub Acc Rec FOIL-Ad Op 2524; see Comm Pub Acc Rec FOIL-

Ad Op 2759 (“Freedom of Information Law is permissive and while agency may

withhold records falling within one or more of 8 grounds for denial appearing in

Freedom of Information Law § 87(2) there is no requirement that such records must

be withheld.”). Nothing in the FOIL restricts the right of the agency if it so chooses

to grant access to records within any of the statutory exceptions, with or without

deletion of identifying details. Short v. Bd. of Mgrs. of Nassau Cnty. Med. Ctr., 57

N.Y.2d 399, 456 N.Y.S.2d 724, 442 N.E.2d 1235, 1982 N.Y. LEXIS 3787 (N.Y.

1982). Thus, although an agency may withhold certain records under the FOIL if

there is a valid statutory exemption, it is not required to do so.

      A review of Public Officers Law § 86 reveals that “District attorneys’ offices

and records are subject to [FOIL].” Comm Pub Acc Rec FOIL-Ad Op 2530. In

addition, the “[o[ffice of district attorney is [a] governmental entity performing

governmental function and is [an] agency within meaning of [FOIL] in all respects.”




                                           18
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 28 of 40




Comm Pub Acc Rec FOIL-Ad Op 2644. Thus, the County – through its District

Attorneys’ Office, is an “agency” bound by FOIL to comply with its provisions.

      As for the “records” at issue (the alleged videos and photographs), they are

subject to disclosure as Public Officers Law § 86(4) defines “records” as follows:

             “Record” means any information kept, held, filed,
             produced or reproduced by, with or for an agency or the
             state legislature, in any physical form whatsoever
             including, but not limited to, reports, statements,
             examinations, memoranda, opinions, folders, files, books,
             manuals, pamphlets, forms, papers, designs, drawings,
             maps, photos, letters, microfilms, computer tapes or discs,
             rules, regulations or codes.

      For example, in Russo v. Nassau Cnty. Cmty. Coll., 81 N.Y.2d 690, 700, 603

N.Y.S.2d 294, 298, 623 N.E.2d 15, 19 (1993), the New York State Court of Appeals

determined that sexually explicit videos constituted “records” that must be disclosed

by the respondent “agency” pursuant to Public Officers Law § 86(4).

      Here, application of FOIL through its plain language and relevant case law

establishes that the County cannot be liable for fulfilling FOIL requests for the

underlying criminal file – even if its contents include the alleged “records”

constituting “child pornography.”     Specifically, absent from the FOIL is any

provision that requires any such materials be withheld from disclosure. See generally

Pub. Officers Law §§ 84-90. Instead, the FOIL merely permits the withholding of

certain records if the responding agency can articulate a valid basis. See generally

id. For example, pursuant to Public Officers Law § 87(2)(a)-(b):

                                         19
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 29 of 40




            2) Each agency shall, in accordance with its published
            rules, make available for public inspection and copying all
            records, except that such agency may deny access to
            records or portions thereof that

            a) are specifically exempted from disclosure by state or
            federal statute;

            b) if disclosed would constitute an unwarranted invasion
            of personal privacy[.]

      As for the sub-(a), absent from 18 U.S.C.S. §§ 2252(A) and 2255 is any

language requiring that government agencies withhold records that amount to “child

pornography” from FOIL requests or else risk criminal or civil liability. A thorough

search of relevant case law on this point has not yielded any guidance, either.

Accordingly, to the extent Plaintiff claims the County violated 18 U.S.C.S. §§

2252(A) or 2255 through the dissemination of “child pornography” pursuant to a

FOIL request, such allegations lack merit and should be dismissed.

      As for sub-(b), it is true that agencies may withhold records such as a murder

victim’s photographs on grounds that the victim’s family had a privacy interest in

protecting her dignity and memory. See e.g., Matter of Edwards v. N.Y. State Police,

44 A.D.3d 1216, 1217 (3rd Dept. 2007). However, as discussed above, such a

determination is permissive and the agency could still disclose such records despite

this statutory exemption if it chose to do so. See Short, 57 N.Y.2d 399; Comm Pub

Acc Rec FOIL-Ad Op 2524; Comm Pub Acc Rec FOIL-Ad Op 2759. Thus, any



                                         20
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 30 of 40




argument that the records must have been withheld on “privacy” grounds also lack

merit.

         Further expanding on the privacy point, Plaintiff also claimed that the

decedent lost privacy. See dkt. #1 at ¶ 97. However, “[p]rivacy is a limited right,

which is not recognized in New York common law and exists only to the extent

created by statute.” Doe v. Bellmore-Merrick Cent. High Sch. Dist., 1 Misc. 3d 697,

700, 770 N.Y.S.2d 847, 850 (Sup. Ct. 2003) (citations omitted). “Civil Rights Law

§ 50-b provides a limited statutory right of privacy to a specific class of individuals,

namely, victims of sex crimes.” Id. However, “the right to proceed anonymously …

does not prevent the public from accessing court records. Id. (citing Anonymous v.

Anonymous, 191 Misc. 2d 707, 744 N.Y.S.2d 659 [2002]).                In addition, that

protection “does not extend beyond the life of the victim.” Matter of Jones v. Town

of Kent, 2015 NY Slip Op 50323(U), ¶ 3, 46 Misc. 3d 1227(A), 1227A, 13 N.Y.S.3d

850, 850 (Putnam Cnty. Sup. Ct. Mar. 17, 2015) (emphasis added).

         Specifically, Civil Rights Law § 50-b did not justify non-access to court files

regarding the prosecution of defendant for murder and rape since the statute only

created a personal right of the sex offense victim to confidentiality of his or her

identity and did not apply where victim had died and her identity had been previously

disclosed. People v. Burton, 189 A.D.2d 532 (3rd Dept. 1993). See also People v.

Santiago, No. 348/06, 2007 N.Y. Misc. LEXIS 4364, at *1 (Sup. Ct. June 7, 2007)


                                            21
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 31 of 40




(a mother lacked standing to assert her deceased seven year-old daughter’s privacy

rights, as well as those of the decedent’s. However, the court recognized that special

care could be taken to limit some of the criminal file disclosures.)

      In the absence of any prohibitions to disclosure under FOIL, Plaintiff has not

identified any other potential reasons for non-disclosure, such as a sealed records

order. See e.g., People v. Williams, 2010 NY Slip Op 51947(U), ¶ 3, 29 Misc. 3d

1222(A), 1222A, 920 N.Y.S.2d 243, 243 (Nassau Cnty. Sup. Ct. Nov. 15, 2010).

Significantly, absent from Plaintiff’s complaint is any allegation that it sought a

court order, such as one pursuant to 22 NYCRR § 216.1, to seal the records she

claims constitute pornographic material. See generally dkt. #1. Nor can Plaintiff

rely on allegations that the prosecutors told her they would file a motion to seal the

records as the District Attorney’s office is not within the class of individuals the

statute was meant to protect. See e.g., Doe v. Bellmore-Merrick Cent. High Sch.

Dist., 1 Misc. 3d 697, 700, 770 N.Y.S.2d 847, 850 (Sup. Ct. 2003). In the absence

of any order sealing such records, there is no requirement prohibiting the County

from otherwise complying with the FOIL’s broad disclosure laws.




                                          22
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 32 of 40




                                    POINT IX

            THE COUNTY CANNOT BE LIABLE UNDER
            PRINCIPLES OF RESPONDEAT SUPERIOR.

      As set forth by this Court in Parker v. Soares, No. 1:19-CV-113 (GLS/CFH),

2019 U.S. Dist. LEXIS 86883, at *7-8 (N.D.N.Y. May 23, 2019):

            It is well settled law that "a municipality cannot be held
            liable solely on a theory of respondeat superior."
            Anderson v. Cnty. of Nassau, 297 F. Supp. 2d 540, 546
            (E.D.N.Y. 2004). "Local governments are only
            responsible for their own illegal acts and are
            not vicariously liable for their employees' actions under a
            theory of respondent superior." Waller v. City of
            Middletown, 89 F. Supp. 3d 279, 284 (D. Conn. 2015)
            (citation omitted).

      Here, Plaintiff’s complaint is limited to allegations against the County for

disseminating materials that constituted “child pornography.” See generally dkt. #1.

Given the absence of any § 1983 claim, it appears Plaintiff’s claims against the

County amount to claims of respondeat superior, and therefore, should be dismissed.

                                    POINT X

            THE COUNTY IS ENTITLED TO QUALIFIED
            IMMUNITY.

      Plaintiff declined to assert a § 1983 claim against the County. See generally

dkt. #1. However, even assuming, arguendo, that the claimed acts could amount to

unlawful dissemination of child pornography under 18 U.S.C. §§ 2252(A) or 2255,




                                        23
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 33 of 40




and that the alleged acts or omissions could form the basis for a § 1983 claim,

dismissal is still warranted as the County is entitled to qualified immunity.

      This Court in Abdul-Halim v. Bruyere, No. 9:19-CV-0740 (MAD/ML), 2021

U.S. Dist. LEXIS 88843, at *45-46 (N.D.N.Y. May 10, 2021), recently recognized

the standard for qualified immunity, stating:

             Qualified immunity shields federal and state officials from
             suit " 'unless [1] the official violated a statutory or
             constitutional right that [2] was clearly established at the
             time of the challenged conduct.' " Terebesi v. Torreso, 764
             F.3d 217, 230 (2d Cir. 2014) (quoting Reichle v. Howards,
             566 U.S. 658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985
             (2012)). "A right is 'clearly established' if 'it would be clear
             to a reasonable officer that his conduct was unlawful in the
             situation he confronted.' " Beckles v. City of New York, 492
             Fed. App'x 181, 182 (2d Cir. 2012) (quoting Saucier v.
             Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 150 L. Ed. 2d
             272 (2001)).

             To determine whether a state official is entitled to
             qualified immunity for acts taken during the course of his
             or her employment, a reviewing court is to determine: "
             '(1) whether plaintiff has shown facts making out violation
             of a constitutional right; (2) if so, whether that right was
             clearly established; and (3) even if the right was clearly
             established, whether it was objectively reasonable for the
             [official] to believe the conduct at issue was lawful.' "
             Phillips v. Wright, 553 Fed. App'x 16, 17 (2d Cir. 2014)
             (quoting Gonzalez v. City of Schenectady, 728 F.3d 149,
             154 (2d Cir. 2013)). "Even if the right at issue was clearly
             established in certain respects, however, an officer is still
             entitled to qualified immunity if 'officers of reasonable
             competence could disagree' on the legality of the action at
             issue in its particular factual context." Doe v. Lima, 270
             F.Supp.3d 684, 710 (S.D.N.Y. 2017) (citations omitted),


                                           24
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 34 of 40




             aff'd sub nom. Doe v. Cappiello, 758 Fed. App'x 181 (2d
             Cir. 2019).

      “Qualified immunity precludes individual liability when "reasonably

competent" officials could disagree about whether the conduct at issue would violate

a clearly established right.” Cartier v. Lussier, 955 F.2d 841, 846 (2d Cir. 1992). To

overcome qualified immunity, the alleged right must have been clearly established

by Second Circuit or Supreme Court precedent at the time of the allegedly illegal

action, Montero, 890 F.3d at 402,

      "[T]he alleged right must have been clearly established by Second Circuit or

Supreme Court precedent at the time of the allegedly illegal action." Lall v. City of

N.Y., No. 17-CV-3609, 2021 U.S. Dist. LEXIS 42357, at *35 (E.D.N.Y. Mar. 5,

2021) (citing Agosto v. N.Y.C. Dep't of Educ., 982 F.3d 86, 97 (2d Cir. 2020)

(citations and quotation marks omitted)). “A right is ‘clearly established’ if ‘it would

be clear to a reasonable officer [in the position of the defendant] that his conduct

was unlawful in the situation he confronted.’" Lall, No. 17-CV-3609, 2021 U.S. Dist.

LEXIS 42357, at *35 (citing Saucier v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151,

150 L. Ed. 2d 272 (2001)).

      Applying these principles, dismissal at this stage based on either of the three

aforementioned prongs.




                                          25
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 35 of 40




   A. Plaintiff’s complaint fails to allege sufficient facts to support violation of
      18 U.S.C. § 2252A, and by extension § 2255.

      For reasons set forth above, the County submits that Plaintiff has failed to

allege sufficient facts to support a violation of 18 U.S.C. § 2252A, and by extension

§ 2255. On those grounds, the County is entitled to qualified immunity.


   B. Even if Plaintiff’s complaint showed a violation of a constitutional right,
      it was not clearly established at the time of the alleged violation.

      For reasons set forth above, the County submits that even if Plaintiff alleged

sufficient facts to support a violation of 18 U.S.C. § 2252A, and by extension § 2255,

it was not clearly established at the time of the alleged violation. On those grounds,

the County is entitled to qualified immunity.


   C. Even if the right was clearly established, it was objectively reasonable for
      the County to believe that sharing of the criminal investigation file
      contents – including the materials allegedly constituting “child
      pornography” – was lawful.

      Finally, and perhaps most importantly, even at this stage and accepting

Plaintiff’s allegations as true, qualified immunity should be granted as it was

objectionably reasonable to believe that the alleged sharing of the materials in

question – both pursuant to FOIL and outside of that context – was lawful.

      In support, the County cites the following reasons:




                                          26
Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 36 of 40




     • As set forth above, FOIL (Pub. Officers Law §§ 84-90) allows for full

        disclosure of government records, and does not except from such

        disclosures “child pornography,” thus, the County would have been

        under the reasonable belief that any such disclosure would have been

        lawful;

     • Given the absence of FOIL prohibitions to disclosure (and the lack of

        guidance as to whether 18 U.S.C. §§ 2251, et seq., prohibits a

        municipality from disclosing materials that could conceivably

        constitute “child pornography”), the County would have been under the

        reasonable belief that any such disclosure would have been lawful;

     • The New York State Penal Law (§§ 263.10 and 263.15) defines a minor

        as being under seventeen years of age, while 18 U.S.C. §§ 2251, et seq.,

        defines a child as being under the age of eighteen, thus presenting a

        conflict between state and federal law in what constitutes a minor for

        purposes of defining “child pornography.” Given this conflict, the

        County would have been under the reasonable belief that any such

        disclosure would have been lawful as the decedent – in New York

        State’s eyes – was no longer a minor, or;




                                    27
    Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 37 of 40




           • The lack of any case law or statutory text to guide a municipality – such

              as the County – on whether criminal investigation files contains records

              purportedly amounting to “child pornography” must be withheld.

        For any of these reasons, the County is entitled to qualified immunity.


                                       POINT XI

              PLAINTIFF’S SECOND CAUSE OF ACTION
              ALLEGING LIABILITY UNDER 18 U.S.C. § 2255
              SHOULD BE DISMISSED ON GROUNDS THAT
              THE COUNTY DID NOT VIOLATE 18 U.S.C. §
              2252A, OR ALTERNTIVELY, THAT ANY SUCH
              VIOLATION OF 18 U.S.C. § 2252A DID NOT CAUSE
              PERSONAL INJURIES TO THE ALLEGED
              VICTIM AS SHE WAS DECEASED.

        Plaintiff’s second cause of action alleges civil liability pursuant to 18 U.S.C.

§ 2255. Dkt. #1 at ¶¶ 95-100.

        18 U.S.C. § 2255, titled “Civil remedy for personal injuries,” states in relevant

part:

              (a) In general. Any person who, while a minor, was a
              victim of a violation of section … 2252A … of this title
              [… 2252A …] and who suffers personal injury as a
              result of such violation, regardless of whether the injury
              occurred while such person was a minor, may sue in any
              appropriate United States District Court and shall recover
              the actual damages such person sustains or liquidated
              damages in the amount of $150,000, and the cost of the
              action, including reasonable attorney’s fees and other
              litigation costs reasonably incurred. The court may also
              award punitive damages and such other preliminary and


                                            28
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 38 of 40




             equitable relief as the court determines to be appropriate.
             (emphasis added).

      To be subject to liability under 18 USCS § 2255, a defendant must be proven

to have violated at least one of criminal statutes listed in § 2255 by preponderance

of evidence. Doe v. Liberatore, 478 F. Supp. 2d 742, 67 Fed. R. Serv. 3d (Callaghan)

845, 2007 U.S. Dist. LEXIS 19067 (M.D. Pa. 2007). See also Upton v. Vicknair, No.

21-407, 2021 U.S. Dist. LEXIS 118756, at *13 (E.D. La. June 25, 2021); Smith v.

Husband, 376 F.Supp.2d 603, 611 (E.D. Va. 2005).

       However, for reasons articulated above, the County has not violated 18

U.S.C. § 2252A, and therefore, there is no basis upon which liability under 18 U.S.C.

§ 2255 can attach.

      Alternatively, given that the alleged victim was deceased long before any

claimed dissemination occurred, Plaintiff’s claim must fail on grounds that the

alleged victim did not suffer personal injury as a result of any such violation.

      Accordingly, for either reason, the second cause of action alleging violation

of 18 U.S.C. § 2255 should be dismissed.




                                          29
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 39 of 40




                                    POINT XII

             CLAIMS AGAINST THE COUNTY AND
             DEFENDANTS IN THEIR OFFICIAL CAPACITIES
             FOR PUNITIVE DAMAGES SHOULD BE
             DISMISSED.

      Plaintiff’s complaint seeks an award of punitive damages against all

defendants. See dkt. #1 at PRAYER FOR RELIEF (B). However, as recognized by

this Court in Alexander v. Cnty. of Onondaga, No. 5:08-CV-748, 2009 U.S. Dist.

LEXIS 40009, at *19 (N.D.N.Y. May 12, 2009), “[m]unicipalities and municipal

employees sued in their official capacity are immune from punitive damages.” See

also City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101 S. Ct. 2748,

2762, 69 L. Ed. 2d 616 (1981); Ivani Contracting Corp. v. City of New York, 103

F.3d 257, 262 (2d Cir. 1997). Thus, to the extent Plaintiff seeks punitive damages

against the County or its employees or agents in their official capacity, those claims

for punitive damages should be dismissed.


                                   CONCLUSION

      For the reasons set forth above, defendants, ONEIDA COUNTY, ONEIDA

COUNTY DISTRICT ATTORNEY’S OFFICE, and SCOTT D. MCNAMARA,

respectfully request that this Court issue an Order, pursuant to FRCP Rule 12(b)(1)

and 12(b)(6), dismissing Plaintiff’s complaint, together with such other appropriate

relief it deems just and proper.


                                         30
   Case 6:21-cv-00802-GTS-ATB Document 18-1 Filed 08/13/21 Page 40 of 40




DATED: August 13, 2021            KENNEY SHELTON LIPTAK NOWAK LLP




                                  ________________________________
                                       David H. Walsh IV, Esq.
                                       Bar Roll No.: 512032




                                    31
